UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6341



JOHN MARVIN OVERMAN, JR.,

                                              Plaintiff - Appellant,

          versus


THEODIS BECK, Secretary of      North   Carolina
Prisons; JUANITA H. BAKER,      North   Carolina
Parole Chairman,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-ct-00687-BO)


Submitted:   July 18, 2007                   Decided:   July 25, 2007


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Marvin Overman, Jr., Appellant Pro Se. Elizabeth F. Parsons,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Marvin Overman, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Overman v. Beck, No. 5:05-ct-00687-BO (E.D.N.C. Feb. 27,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -